Case 18-10643-elf          Doc 82    Filed 12/17/18 Entered 12/17/18 13:23:38          Desc Main
                                     Document      Page 1 of 3
                           UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                         :       Chapter 13
                                               :
Tatyana Mazik                                  :       Bankruptcy No. 18-10643-elf
                                               :
                  Debtor                       :       Hearing Date & Time: 1/8/19 at 1:00 p.m.

  OBJECTION OF U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
        CHALET SERIES III TRUST TO AMENDED CHAPTER 13 PLAN
                       FILED NOVEMBER 15, 2018

         AND NOW comes U.S. Bank Trust National Association as Trustee of Chalet Series III

Trust, by and through its servicing agent, SN Servicing Corporation (the "Movant"), by and

through their counsel, Tucker Arensberg, P.C., and files this Objection to the Debtor’s Amended

Chapter 13 Plan filed November 15, 2018, stating as follows:

         1.       On January 31, 2018 (the “Petition Date”), the Debtor filed her voluntary petition

for relief under chapter 13 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as

amended, the “Bankruptcy Code”) at case no. 18-10643-elf (the “Case”).

         2.       On November 15, 2018, Debtor filed her Chapter Amended 13 Plan [Doc. 71].

         3.       Prior to the Petition Date, the Debtor became obligated to Chase Manhattan

Mortgage Corporation pursuant to a Note dated March 27, 2003, in the amount of $322,700.00

(the “Note”). A true and correct copy of the Note is attached as Exhibit “A”.

         4.       As security for repayment of said obligation, Debtor executed a Mortgage in favor

of Chase Manhattan Mortgage Corporation, with respect to certain real property owned by

Debtor and located at 1269 Waller Drive, Huntingdon Valley, PA 19006 (the “Mortgaged

Premises”) and recorded in the Montgomery County Recorder of Deeds on April 15, 2003, at

Book No. 10300, Page 1413 (the “Mortgage”). A true and correct copy of the Mortgage is

attached as Exhibit “B.”

         5.       The Mortgage and Note were assigned once, as follows:


TADMS:5071964-1
Case 18-10643-elf          Doc 82   Filed 12/17/18 Entered 12/17/18 13:23:38               Desc Main
                                    Document      Page 2 of 3

                     The Mortgage and Note were assigned from JPMorgan Chase Bank, N.A.,

                     successor by merger to Chase Manhattan Mortgage Corporation, its

                     successors and assigns to MTGLQ Investors, L.P., as evidenced by that

                     certain Assignment of Mortgage dated January 26, 2016, and recorded with

                     the Recorder of Deeds at Book No. 14104, Page 02316.

        6.        On April 17, 2018, MTGLQ Investors, L.P. filed its proof of claim at Claim 4-1

as a secured claim in the amount of $607,073.98 (the “Claim”), indicating $367,017.97

necessary to cure the default as of the Petition Date.

       7.         On December 17, 2018, MTGLQ Investors, LP filed its Transfer of Claim at Doc.

No. 81, transferring its claim in the Case to U.S. Bank Trust National Association as Trustee of

Chalet Series III Trust.

       9.         In the Schedules, the Debtor values the Mortgaged Premises at $450,000.00.

       10.        Debtor’s Amended Chapter 13 plan filed November 15, 2018, does not provide

for any cure of the pre-petition arrears, nor does it provide for Movant’s claim at all.

       11.        Movant objects to the Debtor’s Amended Chapter 13 Plan filed November 15,

2018, as it does not provide for any of the account arrears through the Plan, and does not include

an amount for regular contract payments on the Mortgage.

       WHEREFORE, U.S. Bank Trust National Association as Trustee of Chalet Series III

Trust requests this Honorable Court to deny confirmation of the Debtor’s Amended Chapter 13

Plan filed November 15, 2018.




TADMS:5071964-1
Case 18-10643-elf   Doc 82   Filed 12/17/18 Entered 12/17/18 13:23:38        Desc Main
                             Document      Page 3 of 3

                                            Respectfully submitted,

                                            TUCKER ARENSBERG, P.C.

                                            By: /s/ Jillian Nolan Snider
                                            Jillian Nolan Snider, Esquire
                                            Attorney for U.S. Bank Trust National
                                            Association as Trustee of Chalet Series III
                                            Trust
                                            1500 One PPG Place
                                            Pittsburgh, Pennsylvania 15222
                                            (412) 594-5588
                                            Pa. I.D. # 202235




TADMS:5071964-1
